Citation Nr: 1011666	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  04-38 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for a right ankle condition.

2.  Entitlement to an initial disability rating in excess of 
10 percent for tendonitis of the right shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran served on active duty from December 1989 to 
September 2003.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for 
a right ankle condition and tendonitis of the right shoulder 
and assigned initial noncompensable ratings for these 
disabilities.  During the pendency of the appeal, 
jurisdiction was transferred to the Columbia, South Carolina, 
RO. 

In an October 2008 decision, the Board disposed of other 
issues also on appeal and remanded the right ankle and right 
shoulder issues to the RO for further adjudication.  While 
the matter was still on remand status, the Agency of Original 
Jurisdiction (AOJ) via a June 2009 rating from the Appeals 
Management Center (AMC), granted 10 percent ratings each for 
the right ankle and right shoulder dating back to initial 
entitlement. 

Since this increase did not constitute a full grant of 
benefits sought for either issue, the increased rating issues 
remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).  The Board has recharacterized these issues to 
reflect the increased initial ratings.  


FINDINGS OF FACT

1.  For the period prior to March 17, 2009, disability 
involving the Veteran's right ankle is not manifested by 
marked loss of motion, ankylosis of the right ankle, or 
malunion of the os calcus or astragulus; it does not resemble 
a malunion of the tibia and fibula with moderate impairment.

2.  As of March 17, 2009, the Veteran's right ankle condition 
more closely resembles a malunion of the tibia and fibula 
with moderate impairment.

3.  The Veteran's right shoulder impairment is not shown to 
result in loss of motion higher than shoulder level, and 
there is no evidence of impairment of the clavicle or 
scapula, or ankylosis or recurrent dislocation.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for a right ankle condition have not been met 
prior to March 17, 2009. 38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.7, 
4.71a, Diagnostic Codes 5262, 5271 (2009).

2.  As of March 17, 2009, the criteria for a 20 percent 
rating have been met for a right ankle condition.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code 5262 
(2009).

3.  The criteria for an initial disability rating in excess 
of 10 percent for a right shoulder tendonitis have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp.2009); 38 C.F.R. §§ 3.102, 3,159, 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71, Plate I, § 4.71a, Diagnostic Codes 
5003, 5024, 5201 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  For claims 
pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 
was recently amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004). 

The Veteran filed his claim for service connection for a 
right shoulder and right foot (ankle) disability in October 
2003.  Prior to the June 2004 rating granting service 
connection for a right ankle condition (noted to have been 
claimed as right foot condition) and for a right shoulder 
tendonitis, the RO issued a duty to assist letter in November 
2003 addressing service connection.  

This letter provided initial notice of the provisions of the 
duty to assist as pertaining to entitlement for service 
connection, which included notice of the requirements to 
prevail on these types of claims, of his and VA's respective 
duties.  The duty to assist letter notified the Veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The Veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant so that VA could help by getting that evidence.  

The Veteran is challenging the initial evaluation assigned 
following the grant of service connection.  In Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the United States Court 
of Appeals for Veterans Claims (Court) held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Id. at 
490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  See also 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  (Once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.)  Therefore, no further notice is needed.  
However he was sent additional notice which now addressed 
entitlement to an increased rating for the right shoulder and 
ankle conditions in November 2008, and addressed the Dingess 
criteria.  In February 2009, he was sent additional duty to 
assist notice pursuant to Dingess in an attachment to a 
letter notifying him of his appointment for a VA examination.  
The RO readjudicated this matter in the July 2009 
supplemental statement of the case.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated 
with the claims folder.  A private medical record was 
obtained, pursuant to an authorized request for medical 
information submitted by the Veteran.  The Veteran did not 
report any VA treatment or other outstanding records in 
federal custody. 

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA examination in 
March 2009 addressing the claimed disorders included review 
of the claims folder and examination of the Veteran.

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the RO, the claimant has been notified and made aware of the 
evidence needed to substantiate his claim for higher 
disability ratings, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence. There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the issue 
decided in this decision.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the claimant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter being decided, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Rating-General Considerations and Factual 
Background

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R., Part 4.  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the Veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  A recent decision of the Court has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  In appeals of the initial rating 
assigned following a grant of service connection, "staged 
ratings" or separate ratings for separate periods of time may 
be assigned based on the facts found following the initial 
grant of service connection.  Fenderson v. West, 12 Vet. App. 
119 (1999). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all of these 
elements. In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59.

Service connection for right shoulder tendonitis and a right 
ankle disability was granted by the RO in a June 2004 rating 
decision which assigned initial noncompensable ratings for 
both disabilities.  The Veteran contends that increased 
ratings are warranted for both these disorders and has 
continued to disagree with a September 2009 DRO decision 
which increased the initial ratings to10 percent for each 
disability.  The Board will address the appropriate ratings 
for each disability as follows.  



A.  Right Ankle

Currently the RO has evaluated the right ankle disability 
under Diagnostic Code 5271 based on limitation of motion.  
Moderate limitation of motion of the ankle warrants a 10 
percent evaluation.  A 20 percent evaluation requires marked 
limitation of motion. 38 C.F.R. Part 4, Diagnostic Code 5271.  
Normal range of motion in an ankle is considered to be 20 
degrees of dorsiflexion and 45 degrees of plantar flexion. 38 
C.F.R. § 4.71, Plate II.  The Board will consider whether 
evaluating this disorder under other potentially applicable 
Diagnostic Codes is warranted.  

By way of history, the Veteran had a history of recurrent 
right ankle injuries classified as sprains since the early 
1980's, with X-ray showing evidence of avulsion fracture 
affecting the right ankle.  When he filed his claim for 
service connection in October 2003 he indicated that he self 
treated this with over the counter medications and some 
prescriptions from the military.  

In conjunction with the Veteran's October 2003 claim for 
service connection for the right ankle, an April 2004 VA 
examination of the feet noted the history of right ankle 
injuries in service and his complaints at the time of 
examination of instability with the ankle "turning out."  
He had difficulty with shoe wear issues and reported constant 
pain.  He sometimes wore a brace but indicated he left it at 
his sister's house, located in a different state.  
 
Examination of the ankle showed no significant swelling.  He 
was stable to valgus and varus stress.  He could perform toe 
raise without difficulty.  His anterior drawer testing was 
negative.  There was some tenderness over the anterior talar 
fibular ligament.  Extensor hallucis longus (EHL) and flexor 
hallucis longus FHL function were intact.  Range of motion 
from zero degrees revealed 30 degrees dorsiflexion and 20 
degrees plantar flexion.  These were performed with minimal 
difficulty.  There was no demonstrable subluxation of the 
hindfoot appreciated on examination.  The assessment was 
multiple musculoskeletal complaints, namely including right 
ankle pain.  No X-rays were available for review, but the 
examiner found that clinical examination indicated the ankle 
was stable.  The Veteran was noted to wear flip flops with no 
apparent sign of instability shown, despite claiming to use a 
brace. The examiner opined that the ankle did not pose any 
significant disability at this time.

The report of a March 17, 2009 VA examination included review 
of the claims file and recitation of the Veteran's history of 
injury.  Since service he was noted to have recurrent 
episodes of the right ankle turning on him and that occurs 
roughly 3-4 times a month.  He had problems in previous jobs 
involving driving.  Currently he worked as a custodian.  
Regarding the times when he would twist his ankle, he deemed 
such incidents as the closest thing to a flareup that he 
experienced.  Such incidents took place when he stepped on 
uneven ground and would result in about 10 minutes of 
considerable discomfort.  He also had marked increase in 
stiffness and pain and impairment following such incidents.  
It then took about 2 hours to recover fully from the twisting 
episodes, but he worked through them.  If he was able to, he 
would elevate the leg and put ice on his ankle after such 
episodes. Aside from the twisting episodes, he reported 
constant pain on the anterior and anterolateral aspects of 
the right ankle, as well as under the fibula.  The daily pain 
was rated by him as 5-6 out of maximum intensity of 10.  
During twisting episodes it goes up to 8.  He had persistent 
swelling and stiffness in the right ankle.  

Regarding occupational effects, he reported problems with 
twisting episodes during all his postservice jobs, but he was 
able to continue working, and did not blame the ankle 
problems for changing his jobs.  

His subjective complaints included pain, weakness, stiffness, 
and swelling of the right ankle.  There was no heat.  He 
noted redness in the right foot when it hangs down.  Again 
the episodes of frequent twisting were noted, but no locking 
was reported.  His treatment was limited to Ibuprofen and a 
brace he obtained from the drug store.  He denied a history 
of surgery although his private doctor was said to recommend 
it.  When he had flareups from twisting the ankle he denied 
feeling further impairment.  His ankle affected his ability 
to perform any type of activity involving running or 
prolonged walking.  

Physical examination of the right ankle revealed the Veteran 
to walk with his right foot rotated at approximately 60 
degrees.  He said he feels more stable walking this way and 
that it has become a habit.  He had mild pronation of both 
the right and left midfoot but this was supple  His calcaneal 
and Achilles tendons were normally aligned.  With standing on 
his forefoot, his calcaneus went into mild varus 
appropriately.  His right foot was observed to be slightly 
cooler and had light redness when compared to the left, when 
he was positioned with both feet hanging.  His thighs and 
calves were equal in circumference.  Range of motion was done 
with 3 repetitions.  All motions were from 0 degrees as 
follows.  His active ranges of motion had 15 degrees 
dorsiflexion and 35 degrees plantar flexion.  He did complain 
of pain in the last 10 degrees of motion on both ranges.  He 
also had mild fatiguing apparent with repetitions.  His 
passive flexion of the right ankle was 20 degrees 
dorsiflexion and 45 degrees plantar flexion.  Again there was 
pain in the last 10 degrees of both motions, but no loss of 
motion on repetitions.  There was no valgus or varus 
angulation of the os calcis in the right long axis of the 
tibia and fibula.  The medial collateral ligament of the 
right ankle was strong to stress.  The lateral collateral 
ligament however appeared to have mild to moderate laxity to 
stress, but there was no actual subluxing of the ankle.  
Anterior drawer testing was negative but he did complain of 
pain during this.  His posterior tibial pulse was 2+ and 
dorsalis pedis pulse was 1+ in the right foot.  

The examiner reviewed findings from a private MRI from August 
2007 that the Veteran brought with him to the examination, 
and based the impression in part on these findings.  The 
impression was chronic ankle sprain, right.  Osteochondral 
lateral talar lesion based on MRI report.  The extent of 
disability was felt to be mild to moderate disability due to 
a tendency of recurrence of the ankle giving way.  Regarding 
questions of weakened movement, fatigability, etc, it 
appeared that pain was the main factor.  

Based on a review of the foregoing, the Board finds that an 
initial rating in excess of 10 percent disabling for the 
right ankle condition is not warranted prior to March 17, 
2009, but as of that date a 20 percent rating is warranted 
for reasons that will be discussed below.  

Under Diagnostic Code 5271, the criteria which the present 
evaluation is based on, the ankle is not shown to have marked 
limitation of motion.  Moderate loss of motion is shown on 
the April 2004 VA examination.  The most recent VA 
examination from March 2009 also shows the loss of active 
motion to be no more than moderate, including on repeated 
motion, and with consideration of pain, weakness, fatigue, 
etc.  Thus the right ankle is shown to be adequately 
compensated by the 10 percent rating currently in effect for 
loss of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271 
(2009), see also DeLuca, supra.

Given the evidence that the Veteran was observed walking with 
his ankle in a rotated position at approximately 60 degrees, 
the Board finds that, among the other potentially applicable 
Diagnostic Codes in this matter, is Diagnostic Code 5270, for 
ankylosis.  Under this criteria, a 20 percent rating is 
warranted for ankylosis in plantar flexion less than 30 
degrees.  A 30 percent evaluation is warranted for ankylosis 
in plantar flexion between 30 degrees and 40 degrees, or in 
dorsiflexion between 0 degrees and 10 degrees.  A 40 percent 
evaluation requires ankylosis in plantar flexion at more than 
40 degrees, or in dorsiflexion at more than 10 degrees or 
with abduction, adduction, inversion or eversion deformity.

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992). In the absence of 
ankylosis, a service-connected disability may not be rated 
based on ankylosis.  Johnston v. Brown, 10 Vet. App. 80 
(1997).

In this case, while the March 2009 VA examination showed him 
walking with the ankle turned out in this 60 degree rotated 
position, this was not shown to be a true ankylosis, but 
rather was a habit acquired by the Veteran on walking.  He 
indicated that he felt more stable walking with his foot in 
this position, but it was not fixated.  Physical examinations 
of the ankle revealed no signs of an ankylosis, thus the 
criteria for a higher rating based on ankylosis is not shown.  

Another potentially applicable Diagnostic Code in light of 
the record showing complaints of instability of the right 
ankle is Diagnostic Code 5262, for impairment of the tibia 
and fibula (pertaining to the ankle rather than the knee in 
this instance).  Under this code, nonunion of the tibia and 
fibula with loose motion, requiring a brace, is rated 40 
percent disabling.  Malunion of these bones, with marked 
ankle disability, is rated 30 percent disabling.  With 
moderate ankle disability, a 20 percent rating is assigned, 
and, with slight ankle disability, a 10 percent rating is 
assigned.

While the Veteran claimed in the April 2004 examination that 
he had problems with the right ankle giving way, and that he 
sometimes used a brace, he is noted to have arrived at the VA 
examination without a brace, and did not have the brace at 
his home.  He was also shown to be completely stable on 
physical examination of the ankle, and was noted to be able 
to walk with shoes that had no supports (flip flops).  The 
examiner stated the ankle did not any pose significant 
disability.  Thus a higher rating under Diagnostic Code 5262 
for impairment of the tibia and fibula is not for 
consideration as the evidence does not show the ankle to more 
closely resemble a malunion of the tibia and fibula with 
moderate or marked ankle disability.  The disability shown is 
only slight in nature prior to March 17, 2009.  

As of March 17, 2009, the date of his most recent VA 
examination, the Veteran's right ankle disability does more 
closely resemble the criteria for a 20 percent rating under 
Diagnostic Code 5262, as moderate disability is now shown.  
At this examination, the Veteran complained of periodic 
instances of instability of the ankle, particularly when 
walking on uneven ground.  The objective examination in March 
2009 revealed a laxity of the lateral collateral ligament to 
stress described by the examiner as "mild to moderate," 
with the rest of the findings for stability shown to be 
unremarkable.  The examination also noted findings of the 
right foot and ankle to be cooler and redder compared to the 
left.  Fatigue was also shown on repetitive motion.  Finally, 
the level of disability attributed to the right ankle by the 
VA examiner was "mild to moderate" disability.  With 
consideration of 38 C.F.R. § 4.7, the Board must find in the 
Veteran's favor that the findings from the March 2007 VA 
examination more closely resemble that of "moderate" 
disability which warrants a 20 percent rating under 
Diagnostic Code 5262.  

The evidence as of March 17, 2009, however fails to show the 
right ankle disability to more closely resemble that of a 
marked ankle disability, as the examiner clearly stated that 
the disability was between that of mild to moderate in 
severity, and there is no other evidence submitted to suggest 
that the disability is more than moderate in nature.  

In adjudicating the Veteran's right ankle disability, now 
rated as 10 percent disabling from initial entitlement prior 
to March 17, 2009 and 20 percent disabling as of that date, 
the Board has considered other potentially Diagnostic Codes 
pertaining to the ankles in order to provide him with a 
higher disability rating.  However, the Veteran does not have 
ankylosis of the subastragalar or tarsal joint, malunion of 
the os calcis or astragalus or astragalectomy.  Therefore, 
Diagnostic Codes 5272, 5273 and 5274 are not applicable.  38 
C.F.R. § 4.71a, Diagnostic Codes 5272, 5273 5274 (2009).

In sum, the evidence overall reflects that an initial rating 
in excess of 10 percent disabling for the right ankle 
condition is not warranted prior to March 17, 2009.  As of 
that date a 20 percent rating, but no more, is warranted.  38 
C.F.R. § 4.71a; See Fenderson, 12 Vet. App. at 126.

B.  Right Shoulder

The Veteran's right shoulder has been rated under the 
Diagnostic Codes 5201 (limited  motion) and Diagnostic Code 
5024 (tenosynovitis).  The Board will also consider whether 
evaluating this disorder under other potentially applicable 
Diagnostic Codes is warranted.  

Under Diagnostic Code 5024, tenosynovitis is rated based on 
limitation of motion of the affected joint as degenerative 
arthritis under Diagnostic Code 5003.

Under Diagnostic Code 5003, degenerative arthritis warrants a 
10 percent rating where X-rays confirm the arthritis and 
there is painful motion that otherwise would be 
noncompensable.  For ratings greater than 10 percent for the 
shoulder, Diagnostic Code 5201 provides ratings up to 40 
percent for limitation of motion.

Under Diagnostic Code 5201, a 40 percent rating is assigned 
where there is limitation of motion of the major arm to 25 
degrees from the side.  A 30 percent rating is assigned where 
there is limitation of motion of the minor arm to 25 degrees 
from the side.  A 30 percent rating is assigned where there 
is limitation of motion of the major arm to midway between 
the side and the shoulder level.  A 20 percent rating is 
assigned for similar limitation of motion of the minor arm.  
A 20 percent rating is also warranted if motion of either arm 
is limited to no higher than shoulder level. 38 C.F.R. § 
4.71, Plate I, § 4.71a, Diagnostic Code 5201 (2009). 

By way of history, the Veteran, who is right handed, had a 
history of right shoulder problems beginning in November 1983 
when he was assessed with bursitis and tendonitis.  When he 
filed his claim for service connection in October 2003 he 
indicated that he self treated the shoulder with over the 
counter medications and some prescriptions from the military.  

In conjunction with the Veteran's October 2003 claim for 
service connection for the right shoulder, an April 2004 VA 
examination of the shoulder noted his history of problems 
with the shoulder in service.  He now reported deep pain 
which is not constant, but caused trouble with overhead 
activities.  Examination of the shoulder showed 5/5 rotator 
cuff strength (same as uninjured left side) and some 
tenderness with overhead motion.  He was also tender over the 
acromioclavicular joint (AC).  Range of motion was 90 
degrees, capable to approximately 70 degrees on external 
rotation with abduction.  He had 35 degrees of internal 
rotation. There was a 2+ radial pulse distally and 5/5 grip 
strength.  Biceps, triceps and deep tendon reflexes were all 
normal.  The rest of the examination focused on findings of 
the elbow and wrist, not relevant to his shoulder.  X-ray of 
the right shoulder showed no significant AC joint arthritis 
or bony pathology.  The assessment was multiple 
musculoskeletal complaints, namely including right shoulder 
tendonitis.  The examiner opined that the shoulder did not 
pose any significant disability at this time.

The report of a March 2009 VA examination included review of 
the claims file and recitation of the Veteran's history of 
injury.  He continued with aching discomfort of the right 
shoulder and treated it with Ibuprofin only.  He did not use 
a brace.  Cold weather caused aching discomfort.  He reported 
trouble with his shoulder at work, when doing jobs such as 
having to pull hoses when he worked in propane delivery.  
Lifting also was troublesome.  He also had trouble working in 
custodial tasks such as buffing floors.  

His subjective complaints were constant discomfort rated at 
5-6 out of 10.  Flare-ups were precipitated by activities 
such as using a floor buffer, and during them the pain went 
up to 8-9.  Alleviating factors included stopping the 
activity.  He felt he lost motion during the flareups.  He 
had no history of surgery and none was recommended.  He was 
able to handle household duties but could not do activities 
such as throwing balls.  

Physical examination of the right shoulder included range of 
motion testing, which was done with 3 repetitions.  All 
motions were from 0 degrees as follows.  Forward flexion was 
180 degrees with pain on the last 20 degrees.  This increased 
with repetitive motion, although he could still flex to the 
full 180 degrees.  Abduction was to 170 degrees again with 
pain on the last 20 degrees, and same complaints of increased 
pain on repeated motion, but he could actively and passively 
do the same range of motion.  External rotation was 90 
degrees with no pain or motion loss on repetitions, although 
he did report discomfort on the last 10-15 degrees of motion.  
Internal rotation was to 90 degrees on active and passive 
motion with discomfort on the last 10 degrees on active and 
passive, but with no change in motion.  Downward traction 
revealed no subluxation and there was no apprehension on 
apprehension test to test the presence of anterior 
dislocation of the shoulder.  Against  resistance, he had 
discomfort on approximately 110 degrees of abduction and 
forward flexion.  

The impression was chronic right shoulder tendonitis, right 
shoulder, probably involving the right rotator cuff.  The 
extent of the disability was deemed to involve discomfort 
with work activities such as buffing floors which caused 
additional limitation in function, especially since this task 
requires repetitive activity with the right shoulder.  Pain 
was the main factor, but the shoulder did tend to fatigue due 
to discomfort and loss of motion.  This combined to give a 
feeling of weakness in the right shoulder.  There was no 
incoordination shown.  The episodes of pain during activities 
such as buffing floors were the closest incidents to having 
actual flareups. 

Based on a review of the foregoing, the Board finds that an 
initial rating in excess of 10 percent disabling for the 
right shoulder tendonitis. 

Based on the medical evidence, the Board finds that the 
Veteran's service-connected right shoulder disability is not 
more than 10 percent disabling.  The most recent March 2009 
VA examination report revealed the following ranges of motion 
of the Veteran's right shoulder, with flexion from 0 to 180 
degrees and abduction from 0 to 170 degrees, both with pain 
on the last 20 degrees.  External and internal rotation were 
both to 90 degrees with discomfort on the last 10-15 degrees.  
The examiner indicated that there was no loss of motion on 
repetitive use, although there was discomfort shown.  At the 
prior April 2004 VA orthopedic examination, the Veteran was 
noted to be capable of performing overhead motion, although 
he was noted to have some tenderness.  

The Board observes that with consideration of limitation due 
to pain, fatigue, etc, including on repetitive motion, the 
range of motion shown above demonstrates that the Veteran is 
able to raise the right (major) arm at least to the shoulder 
level, which would be rated no more 10 percent disabling 
under Diagnostic Code 5201, as well as Diagnostic Code 5024 
(incorporating Diagnostic Code 5003).  See also 38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 2002 (1995).  

Other Diagnostic Codes of 38 C.F.R. § 4.71a, also do not 
permit a rating greater than 10 percent for the right 
shoulder disability.  There is no ankylosis as required for a 
higher rating under Diagnostic Code 5200.  Diagnostic Code 
5202 provides a rating of 20 percent for recurrent 
dislocation of the scapulohumeral joint of the major 
shoulder, which is not shown by the evidence.  The maximum 
rating under Diagnostic Code 5203 for impairment of the 
clavicle or scapula is 20 percent, which is also not shown by 
the evidence.  

This is an initial rating case.  The Board finds that there 
are no distinct periods of time, since the effective date of 
service connection, during which the Veteran's right shoulder 
disability has been more than 10 percent disabling.  Thus 
"staged ratings" greater than 10 percent are not warranted 
for any period of time since the effective date of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999).

The weight of the evidence demonstrates that the Veteran's 
right shoulder disability is no more than 10 percent 
disabling.  As the preponderance of the evidence is against 
the claim for an increased rating for this disability, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

III. Extraschedular Consideration

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities is made.

The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R § 3.321(b)(1) (2009).  In this case, 
the evidence fails to show the Veteran to be unemployable or 
to have had frequent hospitalizations due to his service-
connected right shoulder or right ankle disorders.  There is 
no record of post service hospitalizations for any of these 
disorders.  Regarding employability, he is shown to work full 
time, with the only occupational impact shown to be some 
adverse affects from the right shoulder affecting him when he 
is running a floor buffer.  He is shown to be adequately 
compensated for this disorder by the schedular criteria for 
orthopedic disorders which compensates for functional loss, 
including pain, weakness, and loss of motion.  Likewise he is 
adequately compensated for his right ankle disability by the 
schedular criteria which compensates for pain, weakness, and 
loss of motion.  



ORDER

An initial evaluation in excess of 10 percent is denied for a 
right ankle condition, for the period prior to March 17, 
2009.

As of March 17, 2009, a 20 percent evaluation, but no more, 
for a right ankle condition is granted, subject to the laws 
and regulations governing the award of monetary benefits.

An initial evaluation in excess of 10 percent is denied for a 
right shoulder tendonitis.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


